ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Pride Industries                                ) ASBCA Nos. 62888, 62889
                                                )
Under Contract No. N62473-18-D-2406             )

APPEARANCES FOR THE APPELLANT:                     Nicole J. Owren-Wiest, Esq.
                                                   Abigail T. Stokes, Esq.
                                                   Michelle D. Coleman, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Sean P. Morgan, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: October 6, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62888, 62889, Appeals of Pride
Industries, rendered in conformance with the Board’s Charter.

       Dated: October 7, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals